DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-19 are allowed. The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art fails to anticipate or render obvious the claimed invention including “…forming a first molding component on a first surface of a printed circuit board (PCB) comprising at least an electric component on the first surface of the PCB, wherein the first molding component encapsulates the at least one electric component with the PCB, an edge of the first surface of the PCB is not covered by the first molding component so that a first exposed area is formed where the first molding component is absent …forming a second molding component on the second surface of the PCB, wherein the second molding component secures the photosensitive member on the PCB, encapsulates the non- photosensitive region of the photosensitive member, and comprises at least an opening, an edge of the second surface of the PCB is not covered by the second molding component so that a second exposed area is formed 

Regarding claim 13, the prior art fails to anticipate or render obvious the claimed invention including “…forming a first molding component on a first surface of a PCB comprising at least a photosensitive member on the first surface of the PCB, wherein the photosensitive member is divided into a photosensitive region and a non-photosensitive region, and the first molding component secures the photosensitive member with the PCB, encapsulates the non-photosensitive region of the photosensitive member, and comprises at least an opening, an edge of the first surface of the PCB is not covered by the first molding component so that a first exposed area is formed where the first molding component is absent …forming a second molding component on the second surface of the PCB, wherein the second molding component encapsulates the at least one electric component with the PCB, an edge of the second surface of the PCB is not covered by the second molding component so that a second exposed area is formed where the second molding component is absent.…” in combination with the remaining limitations. 

Regarding claim 14, the prior art fails to anticipate or render obvious the claimed invention including “…at least one first molding component formed on the first surface of the PCB and configured to encapsulate the first electric component with the PCB; and at least one second molding component formed on the second surface of the PCB and configured to secure the photosensitive member with the PCB, encapsulate the non-

With regards to independent claims 1, 13, and 14, prior art such as US Patent 7,378,645 (issued to Mihara et al) discloses the limitation of “forming a second molding component on the second surface of the PCB, wherein the second molding component secures the photosensitive member on the PCB, encapsulates the non- photosensitive region of the photosensitive member, and comprises at least an opening, an edge of the second surface of the PCB is not covered by the second molding component so that a second exposed area is formed where the second molding component is absent” while the reference of US Patent Application Publication 2019/0019737 discloses the limitation of “forming a first molding component on a first surface of a printed circuit board (PCB) comprising at least an electric component on the first surface of the PCB, wherein the first molding component encapsulates the at least one electric component with the PCB, an edge of the first surface of the PCB is not covered by the first molding component so that a first exposed area is formed where the first molding component is absent”. However, there is no teaching, suggestion, or motivation to combine these references to arrive at the claimed invention. Further, the reference of US Patent 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899